               Case 2:18-cr-00315-RAJ Document 324 Filed 08/13/21 Page 1 of 2




 1                                                            The Honorable Richard A. Jones
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT FOR THE
                               WESTERN DISTRICT OF WASHINGTON
 8
                                         AT SEATTLE
 9
10 UNITED STATES OF AMERICA,                         No. CR18-315 RAJ
11                           Plaintiff,
12                      v.                           ORDER OF DISMISSAL
13 GIZACHEW WONDIE,
14                           Defendant.
15
16           THIS MATTER having come before the Court on the government’s unopposed
17 motion to dismiss the pending Indictment pursuant to Federal Rule of Criminal Procedure
18 48(a) with prejudice, and the court having considered the request set forth in the motion,
19 the Court grants the requested leave and finds the interests of justice would be best served
20 by ordering the following:
21           IT IS HEREBY ORDERED that the government’s motion to dismiss pursuant to
22 Rule 48(a) is GRANTED. The Indictment in this matter is dismissed with prejudice. Any
23 pending motions are denied as moot and all scheduled deadlines and hearings are
24 vacated.
25 ///
26
     ///
27
     ///
28
      ORDER OF DISMISSAL - 1                                              UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
      United States v. Wondie / CR18-315 RAJ
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
              Case 2:18-cr-00315-RAJ Document 324 Filed 08/13/21 Page 2 of 2




1           The District Court Clerk is directed to enter this Order and close this case. All
2 pleadings filed under seal shall remain sealed.
3
4           DATED this 13th day of August 2021.
5
6                                                      A
7                                                      The Honorable Richard A. Jones
8                                                      United States District Judge
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ORDER OF DISMISSAL - 2                                                  UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
     United States v. Wondie / CR18-315 RAJ
                                                                              SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
